In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1327V
                                     Filed: March 17, 2016
                                         UNPUBLISHED

****************************
LILLIAN ROZANSKI,                      *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
                                       *       Influenza (“Flu”) Vaccination;
                                       *       Left Arm Neuroma;
SECRETARY OF HEALTH                    *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On November 5, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that as a result of her October 23, 2013 influenza
(“flu”) vaccination she suffers chronic severe left shoulder pain, which is consistent with
a shoulder injury related to vaccine administration (“SIRVA”). Petition at 1, ¶ 24 . The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 14, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that petitioner’s alleged injury is



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
consistent with a left arm neuroma3 that was caused in fact by the flu vaccine she
received on October 2[3], 2013. [Respondent] did not identify any other causes for
petitioner’s neuroma, and records show that she has suffered the sequela of [her] injury
for more than six months.” Id. at 4. Respondent further agrees that “petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3
 An OSM staff attorney contacted counsel for the parties by email communication on March 16, 2016 and
confirmed that petitioner has no objection to the characterization of her injury as a left arm neuroma, and
both parties agree the characterization of petitioner's injury in this claim should not impact the
assessment of damages related to her injury.
                                                       2